                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN
In Re:
STEVE M SWATTLER                                       Case No. 2019-29047-BEH-13


              Debtor                                   Chapter 13



                               ORDER DISMISSING CASE

        Rebecca A. Quiroz, Staff Attorney for Rebecca R. Garcia, Chapter 13 Standing Trustee,

filed Evidence of Default on September 14, 2020, indicating that the debtor has failed to make

payments as required under prior Order of the Court;

        IT IS HEREBY ORDERED that this case is dismissed effective immediately.



Rebecca R. Garcia
Chapter 13 Standing Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com

                                             ####




              Case 19-29047-beh       Doc 94    Filed 09/14/20      Page 1 of 1
